United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT ADMINISTRATION,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1665
Issued: February 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 31, 2012 appellant filed a timely appeal from a March 12, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) regarding his schedule award claim.1
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than a two percent permanent impairment of the
right lower extremity, for which he received a schedule award.

1

The record contains a March 19, 2012 decision, which is a duplicative of the March 12, 2012 decision.

2

5 U.S.C. § 8101-8193.

FACTUAL HISTORY
On April 10, 2007 appellant, then a 40-year-old criminal investigator, filed a traumatic
injury claim alleging that his right knee was injured in the performance of duty on April 4, 2007.
OWCP accepted the claim for right knee sprain, lateral collateral ligament. The claim was later
expanded to include a right knee meniscus tear, for which appellant underwent an authorized
partial medial meniscectomy on July 13, 2007.
On March 31, 2009 appellant requested a schedule award. In letters dated January 21 and
April 21, 2010, OWCP informed him of the medical evidence necessary to determine an
impairment under the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) and requested that appellant submit new
and/or revised medical documentation from his treating physician. In several letters, appellant
informed OWCP that the physician who performed his surgery would not cooperate or complete
paperwork because of an outstanding balance for his surgery.
On May 20, 2010 OWCP received a May 6, 2010 partial report from Dr. James C.
Murphy, a Board-certified orthopedic surgeon, which noted the history of injury, appellant’s
medical course and current complaints.
On June 24, 2010 appellant again requested a schedule award. To further consider the
extent of his impairment, OWCP referred him to Dr. Stuart J. Gordon, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In an August 4, 2010 report, Dr. Gordon
opined that appellant had two percent impairment of the right lower extremity causally related to
the work injury. He opined that appellant had reached maximum medical improvement.
Dr. Gordon opined that, under Table 16-3 of the A.M.A., Guides, appellant’s meniscal pathology
of the knee was class 1. He indicated that appellant had functional, physical and clinical studies
modifiers of 1 which resulted in a net adjustment of zero. Dr. Gordon concluded that appellant
had grade C or two percent impairment for medial meniscus tear.
In an August 30, 2010 report, an OWCP medical adviser reviewed Dr. Gordon’s
August 4, 2010 report and opined that the date of maximum medical improvement was July 13,
2008, approximately one year after surgery. He noted the range of motion method of evaluation
was not applicable in this case. The medical adviser found that appellant had one percent
impairment of the right lower extremity. Under Table 16-3, he found that appellant had class 1
rating with default score of two percent lower extremity impairment for partial medial
meniscectomy. Under Table 16-6, the medical adviser found grade modifier 0 for functional
history and under Table 16-7, grade modifier 0 for physical examination. He noted that, under
Table 16-8, there was no grade modifier for clinical studies as they were used to confirm the
diagnostic severity. The medical adviser found net adjustment of -2, which translated to grade A
or 1 percent lower extremity impairment.
By decision dated September 28, 2010, OWCP awarded appellant one percent right lower
extremity impairment. The period of the award ran 2.88 weeks for the period July 13 to
August 2, 2008.

2

On October 25, 2010 appellant requested an oral hearing before an OWCP hearing
representative, which was held on March 29, 2011. He testified that Dr. Murphy had
recommended additional surgery along with a reduction in his activities that affect his knee.
Dr. Murphy’s May 27, 2010 attending physician’s report (Form CA-20) was submitted.
In an April 7, 2011 report, Dr. Murphy noted that appellant’s condition had worsened.
He stated that while appellant was definitely at two percent impairment rating he was very close
to but not quite at three percent impairment. Dr. Murphy indicated that appellant’s medial
meniscus was mostly excised and, while he could do his job, there would be discomfort with a
lot of stooping, squatting or stairs and long distance running would be a problem.
By decision dated June 10, 2011, an OWCP hearing representative affirmed the
September 28, 2010 decision. On December 6, 2011 OWCP received appellant’s request for
reconsideration. In an October 27, 2011 report, Dr. Murphy opined that appellant had three
percent impairment for class 1 meniscal injury with chondromalacia. Under Table 16-3, he
assigned class 1 to appellant’s meniscal injury with partial removal medially. A grade modifier
of 1 was assigned for functional history due to reduced functional activity with stairs, walking
and running. A grade modifier of 2 was assigned for physical examination because of palpable
crepitation of the patellofemoral joint with range of motion and positive compression test with
difficulty getting up from squatting position. A grade modifier of 2 was assigned for clinical
studies. Dr. Murphy stated that this gave appellant three percent impairment for grade E value
for class 1 meniscal injury with chondromalacia.
On March 1, 2012 an OWCP medical adviser opined that appellant reached maximum
medical improvement on August 30, 2010. He reviewed Dr. Murphy’s October 27, 2011 report
and found under Table 16-3 that appellant had class 1 rating for partial medial or lateral
meniscectomy which had default lower extremity rating of two percent impairment. Under
Table 16-6, a grade modifier of 0 was assigned for functional history as opposed to Dr. Murphy’s
grade modifier of 1 as the objective evidence and clinical examination did not support appellant
had antalgic gait. Under Table 16-7, a grade modifier of 1 was assigned for physical
examination as opposed to Dr. Murphy’s grade modifier of 2 as Dr. Murphy did not report any
findings of atrophy, range of motion deficits or alignment deformity or instability. Under Table
16-8, a grade modifier for clinical studies was found to be inapplicable as the clinical studies
were used to confirm the diagnostic severity. Thus, the medical adviser concluded that appellant
had functional history grade modifier 0, physical examination grade modifier 1 and grade
modifier for clinical studies not applicable. He found a net adjustment of -1, which translated to
grade B or 2 percent lower extremity impairment.
In a letter of March 5, 2012, OWCP vacated its June 10, 2011 decision. It noted that
appellant was entitled to two percent permanent impairment of the right lower extremity based
on the opinion of its medical adviser. Since he had already received one percent impairment of
the right leg from the September 28, 2010 decision, appellant was entitled to receive an
additional one percent impairment of the right lower extremity.
By decision dated March 12, 2012, OWCP granted appellant an additional one percent
impairment of the right lower extremity. The period of the award ran from August 3 to 23, 2008
for 2.88 weeks.

3

LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.4 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).7 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Evidence (GMPE) and Clinical
Studies (GMCS).8 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS CDX).9
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with an OWCP medical
adviser providing rationale for the percentage of impairment specified.10
ANALYSIS
The sixth edition of the A.M.A., Guides provides that lower extremity impairments are to
be classified by diagnosis. The classification is then adjusted by grade modifiers according to
the formula noted above.11 Appellant’s accepted diagnosed condition was right knee sprain,
3

20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

5

Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700.2 and Exhibit 1 (January 2010).
7

A.M.A., Guides 3-6 (6th ed. 2008).

8

Id. at 494-531.

9

Id. at 521.

10

See Federal (FECA) Procedure Manual, supra note 6 at Chapter 2.808.6(d) (August 2002).

11

Supra notes 8 and 9.

4

lateral collateral ligament and right knee meniscus tear. He underwent authorized arthroscopic
surgery for partial medial meniscectomy on July 13, 2007. By decision dated September 28,
2010, OWCP awarded appellant one percent impairment of the right leg and he later claimed an
increased schedule award. By decision dated March 19, 2012, it awarded him an additional one
percent impairment of the right lower extremity, for a total impairment of two percent by
according determinative weight to its medical adviser.
The Board finds that OWCP properly relied on the opinion of its medical adviser in
determining that appellant had a total two percent right lower extremity impairment.
Dr. Murphy, appellant’s physician, opined that appellant had three percent impairment
for class 1 meniscal injury with chondromalacia while the medical adviser opined that appellant
had two percent lower extremity impairment for the same diagnosis. Under Table 16-3, he
assigned class 1 to appellant’s meniscal injury with partial medial meniscectomy, which the
medical adviser agreed. However, the medical adviser disagreed with Dr. Murphy’s assignment
of grade modifiers. Under Table 16-6, Dr. Murphy assigned grade modifier of 1 for functional
history due to reduced functional activity with stairs, walking and running. The medical adviser
opined that appellant had grade modifier 0 for functional history as Table 16-6 refers to antalgic
gait and the objective and clinical evidence did not support that appellant had an antalgic gait.
Under Table 16-7, Dr. Murphy assigned grade modifier of 2 for physical examination because of
palpable crepitation of the patellofemoral joint with range of motion and positive compression
test with difficulty getting up from squatting position. The medical adviser properly noted that
Dr. Murphy did not report any findings of atrophy, range of motion deficits or alignment
deformity or instability and assigned a grade 1 modifier for physical examination. While
Dr. Murphy assigned a grade modifier 2 for clinical studies, the medical adviser properly
explained that under Table 16-8 this was inapplicable as the clinical studies were used to confirm
the diagnostic severity.12 Thus, the weight of the medical evidence rests with the medical
adviser who provided rationale and concluded that appellant had functional history grade
modifier 0, physical examination grade modifier 1 and a grade modifier for clinical studies was
not applicable. Under the net adjustment formula, (GMFH - CDX) (0-1) + (GMPE - CDX)
(1-1) + (GMCS - CDX) (N/A) results in a net adjustment of -1, which translates to grade B or
two percent lower extremity impairment for partial medial meniscectomy.
Appellant had previously received a schedule award based on a permanent impairment to
the right lower extremity of one percent. When a current impairment duplicates a prior
impairment, the schedule award benefits are reduced by the period of compensation paid under
the schedule award for an earlier injury.13 Since the current impairment for the right leg is two
percent and appellant was previously paid for one percent impairment, he is entitled to an
additional award of one percent for a total award of two percent impairment. The Board finds
that OWCP properly awarded an additional schedule award of one percent in this case.

12

See A.M.A., Guides 520, 521 (if a particular criterion was used to determine impairment class, it may not be
used again to determine the grade).
13

T.S., Docket No. 09-1308 (issued December 22, 2009); 20 C.F.R. § 10.404(c).

5

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than a two percent permanent impairment of
the right lower extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the March 12, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 13, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

